 
 
Exhibit 10.1



To:
PAREXEL International Corporation
 
195 West Street
 
Waltham, Massachusetts 02451
 
 
From:
HSBC Bank USA, National Association
 
452 Fifth Avenue
 
New York, NY 10018
 
Email: [        ]



November 21, 2016
Ladies and Gentlemen:
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between HSBC Bank USA,
National Association (the “Seller”), and PAREXEL International Corporation, a
Massachusetts corporation (the “Purchaser”), on the Trade Date specified below
(the “Transaction”). The additional terms of the Transaction shall be set forth
in a Pricing Supplement in the form of Annex D hereto. This Confirmation and the
Pricing Supplement constitutes a “Confirmation” as referred to in the Agreement
specified below.
This Confirmation and the Pricing Supplement evidence a complete and binding
agreement between the Seller and the Purchaser as to the terms of the
Transaction to which this Confirmation and the Pricing Supplement relate. This
Confirmation and the Pricing Supplement shall supplement, form a part of, and be
subject to an agreement in the form of the 2002 ISDA Master Agreement as if the
Seller and the Purchaser had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law but without regard to its choice of law provisions), on the Trade
Date (the “Agreement”). In the event of any inconsistency between the provisions
of the Agreement, this Confirmation and the Pricing Supplement, the following
will prevail in the order of precedence indicated: (i) the Pricing Suppnt, (ii)
this Confirmation and (iii) the Agreement. The parties hereby agree that no
Transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement.
ARTICLE 1 DEFINITIONS
Section 1.01. Definitions. (a) As used in this Confirmation, the following terms
shall have the following meanings:
“10b-18 VWAP” means, (A) for any Trading Day described in clause (x) of the
definition of Trading Day hereunder, the volume-weighted average price at which
the Common Stock trades as reported in the composite transactions for United
States exchanges and quotation systems, during the regular trading session for
the Exchange (or, if applicable, the Successor Exchange on which the Common
Stock has been listed in accordance with Section 7.01(c)) on such Trading Day,
excluding (i) trades that do not settle regular way, (ii) opening (regular way)
reported trades in the consolidated system on such Trading Day, (iii) trades
that occur in the last ten minutes before the scheduled close of trading on the
Exchange on such Trading Day and ten minutes before the scheduled close of the
primary trading in the market where the trade is effected, and (iv) trades on
such Trading Day that do not satisfy the requirements of Rule 10b-18(b)(3), as
determined in good faith by the Calculation Agent, or (B) for any Trading Day
that is described in clause (y) of the definition of Trading Day hereunder, an
amount determined in good faith by the Calculation Agent as 10b-18 VWAP using a
volume weighted method based on Rule 10b-18 eligible transactions in the Common
Stock on such day. The Calculation Agent shall use the Bloomberg Page “PRXL US
<Equity> AQR SEC” (or any successor thereto), (absent manifest error on such
page), for such Trading Day to determine the 10b-18 VWAP.
“Additional Termination Event” has the meaning set forth in Section 7.01.
“Affected Party” has the meaning set forth in Section 14 of the Agreement.


RESTRICTED - Exhibit A – 1

--------------------------------------------------------------------------------

Exhibit 10.1


“Affected Transaction” has the meaning set forth in Section 14 of the Agreement.
“Affiliated Purchaser” means any “affiliated purchaser” (as such term is defined
in Rule 10b-18) of the Purchaser.
“Agreement” has the meaning set forth in the second paragraph of this
Confirmation.
“Alternative Termination Delivery Unit” means (i) in the case of a Termination
Event (other than following consummation of a Merger Event or Nationalization)
or Event of Default (as defined in the Agreement), one share of Common Stock and
(ii) in the case of consummation of a Merger Event or Nationalization, a unit
consisting of the number or amount of each type of property received by a holder
of one share of Common Stock in such Merger Event or Nationalization; provided
that if such Merger Event involves a choice of consideration to be received by
all holders of the Common Stock, an Alternative Termination Delivery Unit shall
be deemed to include the amount of cash received by a holder who had elected to
receive the maximum possible amount of cash as consideration for his shares.
“Bankruptcy Code” has the meaning set forth in Section 9.07.
“Block Purchase Notice” has the meaning set forth in Section 4.03.
“Business Day” means any day on which the Exchange is open for trading.
“Calculation Agent” means the Seller; provided, however, that if an Event of
Default under Section 5(a)(vii) of the Agreement has occurred and is continuing
with respect to Seller, then a leading market maker in issuer equity derivatives
selected by the Buyer shall act as Calculation Agent.
“Cash Distribution Amount” means, for any “Reference Period” set forth in the
Pricing Supplement, the amount specified in the Pricing Supplement for such
Reference Period.
“Cash Settlement Amount” means an amount in cash equal to (i) the absolute value
of the Settlement Number multiplied by (ii) the dollar volume weighted average
price per share at which Seller or its designated affiliate executes purchases
of shares of Common Stock during the Cash Settlement Purchase Period in respect
of a commercially reasonable hedge position for the Transaction.
“Cash Settlement Payment Date” means the first Business Day immediately
following the date of notification by the Seller to the Purchaser of the Cash
Settlement Amount or such later Business Day as determined by the Seller in its
good faith, commercially reasonable discretion.
“Cash Settlement Purchase Period” means the period during which the Seller
purchases shares of Common Stock to unwind a commercially reasonable hedge
position following the Valuation Completion Date, which shall be determined in a
commercially reasonable manner and which shall not exceed 30 Trading Days;
provided that the Seller may extend the Cash Settlement Purchase Period as it
shall determine in good faith and in a commercially reasonable manner in order
to unwind a commercially reasonable hedge position and to be appropriate in
light of legal, regulatory or self-regulatory requirements or related policies
and procedures (whether or not such requirements, policies or procedures are
imposed by law or have been voluntarily adopted by the Seller).
“Change in Law” has the meaning set forth in Section 7.01.
“Common Stock” has the meaning set forth in Section 2.01.
“Communications Procedures” has the meaning set forth in Annex C hereto.
“Confirmation” has the meaning set forth in the first paragraph of this letter
agreement.




--------------------------------------------------------------------------------

Exhibit 10.1


“Contract Period” means the period commencing on and including the Trade Date
and ending on and including the date all payments or deliveries of shares of
Common Stock pursuant to Section 3.01 or Section 7.03 have been made.
“Default Notice Day” has the meaning set forth in Section 7.02(a).
“Deficiency Determination Date” has the meaning set forth in Annex A hereto, in
respect of the Private Placement Procedures, and has the meaning set forth in
Annex B hereto, in respect of the Registration Procedures.
“De-Listing” has the meaning set forth in Section 7.01(c).
“Disrupted Day” has the meaning set forth in Section 8.02.
“Distribution” has the meaning set forth in Section 7.01(f).
“Distribution Termination Event” has the meaning set forth in Section 7.01(f).
“Early Termination Date” has the meaning set forth in Section 14 of the
Agreement.
“Event of Default” has the meaning set forth in Section 14 of the Agreement.
“Exchange” means the NASDAQ Global Select Market.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Expiration Date” means May 22, 2017.
“Extraordinary Cash Dividend” means the per share cash dividend or distribution,
or a portion thereof, declared by the Purchaser on shares of Common Stock that
is classified by the board of directors of the Purchaser as an “extraordinary”
dividend.
“Final Resale Date” has the meaning set forth in Annex A hereto, in respect of
the Private Placement Procedures, and has the meaning set forth in Annex B
hereto, in respect of the Registration Procedures.
“First Acceleration Date” has the meaning set forth in the Pricing Supplement.
“Indemnified Person” has the meaning set forth in Section 9.02.
“Indemnifying Party” has the meaning set forth in Section 9.02.
“Initial Delivery Percentage” means the percentage specified as such in the
Pricing Supplement.
“Initial Number of Shares” means the number of shares of Common Stock, rounded
down to the nearest integer, equal to the product of (i) the Initial Delivery
Percentage and (ii) the Purchase Price divided by the Initial Share Price.
“Initial Settlement Date” has the meaning set forth in Section 2.02.
“Initial Share Price” means the closing price of the Common Stock on the
Exchange on the Trade Date.
“Makewhole Notice Date” has the meaning set forth in Annex A hereto, in respect
of the Private Placement Procedures, and has the meaning set forth in Annex B
hereto, in respect of the Registration Procedures.




--------------------------------------------------------------------------------

Exhibit 10.1


“Makewhole Shares” has the meaning set forth in Annex A hereto, in respect of
the Private Placement Procedures, and has the meaning set forth in Annex B
hereto, in respect of the Registration Procedures.
“Merger Event” has the meaning set forth in Section 7.01(d).
“Merger Transaction” has the meaning set forth in Section 6.05.
“Nationalization” has the meaning set forth in Section 7.01(e).
“New York Banking Day” means any day other than a Saturday, a Sunday, a legal
holiday or a day on which banking institutions are authorized or required by law
or regulation to close in The City of New York.
“Net Proceeds” has the meaning set forth in Annex A hereto, in respect of the
Private Placement Procedures, and has the meaning set forth in Annex B hereto,
in respect of the Registration Procedures.
“Number of Shares” has the meaning set forth in Section 2.01.
“Obligations” has the meaning set forth in Section 9.02.
“Observation Days” means, for any Tranche, the dates specified as such in the
Pricing Supplement.
“Pricing Supplement” means the Pricing Supplement attached hereto as Annex D.
“Private Placement Agreement” has the meaning set forth in Annex A hereto.
“Private Placement Price” means the private placement value of a share of Common
Stock as determined in accordance with Annex A hereto.
“Private Placement Procedures” has the meaning set forth in Annex A hereto.
“Private Placement Shares” has the meaning set forth in Section 3.01(b).
“Private Securities” has the meaning set forth in Annex A hereto.
“Private Settlement Shares” has the meaning set forth in Annex A hereto.
“Purchase Price” has the meaning set forth in Section 2.01.
“Purchaser” has the meaning set forth in the first paragraph of this
Confirmation.
“Purchaser Share Cap” means [_____N/A______] shares of Common Stock, subject to
appropriate adjustments pursuant to Section 8.02(x) in respect of events that
are within the Purchaser’s control.
“Proceedings” has the meaning set forth in Section 9.10.
“Prospectus” has the meaning set forth in Annex B hereto.
“Reference Period” means, for any corresponding “Cash Distribution Amount”
specified in the Pricing Supplement, the period specified in the Pricing
Supplement for such Cash Distribution Amount.
“Registered Shares” has the meaning set forth in Section 3.01(b).
“Registered Settlement Shares” has the meaning set forth in Annex B hereto.




--------------------------------------------------------------------------------

Exhibit 10.1


“Registration Agreement” has the meaning set forth in Annex B hereto.
“Registration Procedures” has the meaning set forth in Annex B hereto.
“Registration Settlement” has the meaning set forth in Annex B hereto.
“Regulation M” means Regulation M under the Exchange Act.
“Rule 10b-18” means Rule 10b-18 promulgated under the Exchange Act (or any
successor rule thereto).
“Scheduled Business Day” means any day on which the Exchange is scheduled to be
open for trading for its regular trading session.
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Seller” has the meaning set forth in the first paragraph hereto.
“Seller Share Cap” means [___N/A________] shares of Common Stock, subject to
appropriate adjustments pursuant to Section 8.02(x).
“Seller Termination Share Purchase Period” has the meaning set forth in Section
7.03.
“Selling Agent” has the meaning set forth in Annex A hereto.
“Settlement Date” means (i) if Section 3.01(a)(i) is applicable, the fourth
Business Day following the Valuation Completion Date; (ii) if settlement in cash
is applicable pursuant to Section 3.01(d), the Cash Settlement Payment Date;
(iii) if Section 3.01(e) is applicable, the Business Day immediately following
the day on which the Seller informs the Purchaser, pursuant to Annex A hereto,
of the number of Private Placement Shares required to be delivered; and (iv) if
Section 3.01(f) is applicable, each of the dates so advised by the Seller
pursuant to Annex B hereto.
“Settlement Number” means, for any Tranche, a number of shares of Common Stock,
rounded down to the nearest integer and which number may be negative, equal to
(i) the Valuation Number for such Tranche minus (ii) the Tranche Initial Number
of Shares.
“Settlement Shares” has the meaning set forth in Section 3.01(b).
“Share De-listing Event” has the meaning set forth in Section 7.01(c).
“Share Price Event” has the meaning set forth in Section 7.01.
“Shortfall” has the meaning set forth in Annex A hereto, in respect of the
Private Placement Procedures, and has the meaning set forth in Annex B hereto,
in respect of the Registration Procedures.
“Successor Exchange” has the meaning set forth in Section 7.01(c).
“Termination Amount” has the meaning set forth in Section 7.02(a).
“Termination Event” has the meaning set forth in Section 14 of the Agreement.
“Termination Price” means the value of an Alternative Termination Delivery Unit
(determined as provided in Annex A hereto).




--------------------------------------------------------------------------------

Exhibit 10.1


“Termination Settlement Date” has the meaning set forth in Section 7.03(a).
“Threshold Price” means the price specified as such in the Pricing Supplement.
“Trade Date” has the meaning set forth in Section 2.01.
“Trading Day” means (x) any day (i) other than a Saturday, a Sunday or a day on
which the Exchange is not open for business, (ii) during which trading of any
securities of the Purchaser on any national securities exchange has not been
suspended, (iii) during which there has not been, in the Seller’s good faith and
commercially reasonable judgment, a material limitation in the trading of Common
Stock or any options contract or futures contract related to the Common Stock,
(iv) during which there has been no suspension pursuant to Section 4.02 of this
Confirmation and (v) during which the Seller has not received a Block Purchase
Notice, or (y) any day that, notwithstanding the occurrence of events
contemplated in clauses (ii), (iii) and (iv) of this definition, the Seller
determines in its good faith and commercially reasonable judgment to be a
Trading Day.
“Tranche” has the meaning set forth in Section 2.04.
“Tranche Discount” means, for any Tranche, the amount specified as such in the
Pricing Supplement.
“Tranche Initial Number of Shares” means, for any Tranche, the number specified
as such in the Pricing Supplement; provided that the sum of the Tranche Initial
Number of Shares for all Tranches shall be equal to the Initial Number of
Shares.
“Tranche Notional Amount” means, for any Tranche, the amount specified as such
in the Pricing Supplement; provided that the sum of the Tranche Notional Amounts
for all Tranches shall be equal to the Purchase Price.
“Transaction” has the meaning set forth in the first paragraph of this
Confirmation.
“Valuation Completion Date” has the meaning set forth in the Pricing Supplement.
“Valuation Number” means, for any Tranche, (i) the Tranche Notional Amount for
such Tranche divided by (ii) the arithmetic average of the 10b-18 VWAPs for all
of the Observation Days for such Tranche in the Valuation Period minus the
Tranche Discount for such Tranche, as determined by the Calculation Agent in its
commercially reasonable judgment. For the avoidance of doubt, if the Tranche
Discount for such Tranche is a negative number, the difference in clause (ii) of
the immediately preceding sentence shall be equal to the arithmetic average of
the 10b-18 VWAPs for all of the Observation Days for such Tranche in the
Valuation Period plus the absolute value of the Tranche Discount for such
Tranche.
“Valuation Period” means the period of consecutive Trading Days commencing on
and including the second Trading Day following the Trade Date and ending on and
including the Valuation Completion Date.
ARTICLE 2 PURCHASE OF THE STOCK
Section 2.01. Purchase of the Stock. Subject to the terms and conditions of this
Confirmation, the Purchaser agrees to purchase from the Seller, and the Seller
agrees to sell to the Purchaser, on November 21, 2016 or on such other Business
Day as the Purchaser and the Seller shall otherwise agree (the “Trade Date”), a
number of shares (the “Number of Shares”) of the Purchaser’s common stock, par
value $0.01 per share (“Common Stock”), for a purchase price equal to
$200,000,000 (the “Purchase Price”). The Number of Shares purchased by the
Purchaser hereunder shall be determined in accordance with the terms of this
Confirmation.
Section 2.02. Delivery and Payments. On the second Business Day immediately
following the Trade Date (such day, the “Initial Settlement Date”), the Seller
shall deliver the Initial Number of Shares to the Purchaser, upon payment by the
Purchaser of an amount equal to the Purchase Price to the Seller; provided that
if the Seller is unable, using commercially reasonable efforts, to borrow or
otherwise acquire a number of shares of Common Stock equal to the




--------------------------------------------------------------------------------

Exhibit 10.1


Initial Number of Shares for delivery to the Purchaser on the Initial Settlement
Date, the Initial Number of Shares shall be reduced to such number of shares of
Common Stock as the Seller is able to borrow or otherwise acquire in order to
establish a commercially reasonable hedge position. Such delivery and payment
shall be effected in accordance with the Seller’s customary procedures.
Section 2.03. Conditions to Seller’s Obligations. The Seller’s obligation to
deliver the Initial Number of Shares to the Purchaser on the Initial Settlement
Date is subject to the condition that the representations and warranties made by
the Purchaser in the Agreement shall be true and correct as of the date hereof
and the Initial Settlement Date.
Section 2.04. Tranches. The Transaction will be divided into two tranches (each,
a “Tranche”), each with the terms set forth in this Confirmation, and in
particular, with the Tranche Discount, Tranche Notional Amount and Observation
Days set forth in the Pricing Supplement.
ARTICLE 3 SUBSEQUENT PAYMENTS OR SHARE DELIVERIES
Section 3.01. Subsequent Payments or Share Deliveries.
(a) In respect of each Tranche,
(i) if the Settlement Number is greater than zero, the Seller shall deliver to
the Purchaser a number of shares of Common Stock equal to the Settlement Number
on the Settlement Date in accordance with the Seller’s customary procedures; and
(ii) if the Settlement Number is less than zero, then the Calculation Agent
shall determine the Cash Settlement Amount, and the Purchaser shall, in its sole
discretion, subject to the terms of this Confirmation, make a payment of cash or
delivery of shares of Common Stock to the Seller equal to the Cash Settlement
Amount, as provided in this Section 3.01; provided that the same settlement
method shall apply to all Tranches hereunder.
(b) In respect of each Tranche, subject to Section 3.01(c), payment of the Cash
Settlement Amount by the Purchaser to the Seller shall be in cash or validly
issued shares of Common Stock (“Settlement Shares”), and if in shares of Common
Stock, then in shares to be sold in a private placement (“Private Placement
Shares”) or registered shares (“Registered Shares”), as the Purchaser shall
elect in its sole discretion, subject to the terms of this Confirmation, which
binding election shall be made by written notice to the Seller no later than the
close of business on the second Business Day following the Valuation Completion
Date and shall be the same election for both Tranches; provided that by making
an election to deliver Settlement Shares pursuant to this Section 3.01(b), the
Purchaser shall be deemed to make the representations and warranties in Section
5.01 as if made on the date of the Purchaser’s election; and provided further
that if the Purchaser fails to make such election by such date, the Purchaser
shall be deemed to have elected settlement in cash.
(c) In respect of any Tranche,
(i) any election by the Purchaser to pay the Cash Settlement Amount in
Settlement Shares pursuant to clause (b) of this Section 3.01 shall not be
valid, and settlement in cash shall apply, if the representations and warranties
made by the Purchaser to the Seller in Section 5.01 are not true and correct in
all material respects as of the date the Purchaser makes such election.
(ii) Notwithstanding any election by the Purchaser to pay the Cash Settlement
Amount in Settlement Shares, at any time prior to the time the Seller (or any
affiliate of the Seller) has contracted to resell all or any portion of such
Settlement Shares, the Purchaser may elect to deliver in lieu of such Settlement
Shares an amount in cash equal to the Cash Settlement Amount with respect to any
Settlement Shares not yet contracted to be sold, in which case the provisions of
Section 3.01(d) shall apply with respect to such amount; provided that any such
election by the Purchaser pursuant to this clause (ii) shall not be valid and
settlement in Settlement




--------------------------------------------------------------------------------

Exhibit 10.1


Shares shall continue to apply if the representations and warranties made by the
Purchaser to the Seller in Section 5.01(a) are not true and correct in all
material respects as of the date the Purchaser makes such election.
(iii) If the Purchaser elects to pay the Cash Settlement Amount (A) in Private
Placement Shares and fails to comply with the requirements set forth in Section
3.01(e) or Annex A hereto or takes any action that would make unavailable either
(1) the exemption set forth in Section 4(a)(2) of the Securities Act for the
sale of any Private Placement Shares by the Purchaser to the Seller or (2) an
exemption from the registration requirements of the Securities Act reasonably
acceptable to the Seller for resales of Private Placement Shares by the Seller,
or (B) in Registered Shares and fails to comply with the requirements set forth
in Section 3.01(f) or Annex B hereto; then in the case of either (A) or (B), the
Purchaser shall deliver in lieu of any Private Placement Shares or Registered
Shares an amount in cash equal to the Cash Settlement Amount with respect to any
Settlement Shares not yet sold, in which case the provisions of Section 3.01(d)
shall apply with respect to such amount.
(d) In respect of any Tranche,
(i) If the Purchaser elects to pay the Cash Settlement Amount in cash, if
settlement in cash is otherwise applicable in accordance with this Section 3.01,
or if the Purchaser elects to pay the Cash Settlement Amount in Private
Placement Shares pursuant to Section 3.01(e), then the Calculation Agent shall
determine the Cash Settlement Amount.
(ii) If cash settlement is applicable, payment of the Cash Settlement Amount
shall be made by wire transfer of immediately available U.S. dollar funds on the
Cash Settlement Payment Date.
(e) In respect of any Tranche, if the Purchaser elects to pay the Cash
Settlement Amount in Private Placement Shares, then on the Settlement Date, the
Purchaser shall deliver to the Seller a number of Settlement Shares equal to (A)
the Cash Settlement Amount divided by (B) the Private Placement Price
(determined by the Calculation Agent in a commercially reasonable manner in
accordance with the Private Placement Procedures contained in Annex A hereto).
(f) In respect of any Tranche, if the Purchaser elects to pay the Cash
Settlement Amount in Registered Shares, then the Purchaser shall deliver to the
Seller a number of Settlement Shares with a value equal to the Cash Settlement
Amount. Such Settlement Shares shall be delivered in such numbers and on such
dates on or following the Cash Settlement Payment Date as are specified by the
Seller in accordance with the Registration Procedures contained in Annex B
hereto.
Section 3.02. Private Placement Procedures and Registration Procedures. If the
Purchaser elects to deliver Private Placement Shares pursuant to Section 3.01(b)
or elects to deliver Alternative Termination Delivery Units pursuant to Section
7.02(a), the Private Placement Procedures contained in Annex A hereto shall
apply, and if the Purchaser elects to deliver Registered Shares pursuant to
Section 3.01(b), the Registration Procedures contained in Annex B hereto shall
apply.
Section 3.03. Continuing Obligation to Deliver Shares.
(a) If at any time, as a result of provisions limiting deliveries of shares of
Common Stock to the Purchaser Share Cap, the Purchaser fails to deliver to the
Seller any shares of Common Stock, the Purchaser shall, to the extent that the
Purchaser has at such time authorized but unissued shares of Common Stock not
reserved for other purposes, promptly notify the Seller thereof and deliver to
the Seller a number of shares of Common Stock not previously delivered as a
result of such provisions.
(b) The Purchaser agrees to use its best efforts to cause the number of
authorized but unissued shares of Common Stock to be increased, if necessary, to
an amount sufficient to permit the Purchaser to fulfill its obligations under
this Section 3.03.
ARTICLE 4 MARKET TRANSACTIONS




--------------------------------------------------------------------------------

Exhibit 10.1


Section 4.01. Transactions by the Seller.
(a) The parties agree and acknowledge that:
(i) During the Valuation Period, the Seller (or its agent or affiliate) may
effect transactions in shares of Common Stock in connection with this
Confirmation. The timing of such transactions by the Seller, the price paid or
received per share of Common Stock pursuant to such transactions and the manner
in which such transactions are made, including without limitation whether such
transactions are made on any securities exchange or privately, shall be within
the sole judgment of the Seller exercised in good faith.
(ii) During any Cash Settlement Purchase Period and any Seller Termination Share
Purchase Period, the Seller (or its agent or affiliate) may purchase shares of
Common Stock in connection with this Confirmation. The timing of such purchases
by the Seller, the price paid per share of Common Stock pursuant to such
purchases and the manner in which such purchases are made, including without
limitation whether such purchases are made on any securities exchange or
privately, shall be within the sole judgment of the Seller exercised in good
faith; provided that the Seller shall use good faith and commercially reasonable
efforts to make all purchases of Common Stock in a manner that would comply with
the limitations set forth in clauses (b)(2), (b)(3), (b)(4) and (c) of Rule
10b-18 (but without regard to clause (a)(13)(iv) of Rule 10b-18) as if such rule
were applicable to such purchases.
(iii) The Purchaser shall, at least one day prior to the first day of the
Valuation Period, any Cash Settlement Purchase Period and any Seller Termination
Share Purchase Period, notify the Seller of the total number of shares of Common
Stock purchased in Rule 10b-18 purchases of blocks pursuant to the once-a-week
block exception set forth in Rule 10b-18(b)(4) by or for the Purchaser or any of
its Affiliated Purchasers during each of the four calendar weeks preceding such
day and during the calendar week in which such day occurs (“Rule 10b-18
purchase” and “blocks” each being used as defined in Rule 10b-18), which notice
shall be substantially in the form set forth as Exhibit A hereto.
(b) The Purchaser acknowledges and agrees that (i) all transactions effected
pursuant to Section 4.01 hereunder shall be made in the Seller’s sole judgment
exercised in good faith and for the Seller’s own account and (ii) the Purchaser
does not have, and shall not attempt to exercise, any influence over how, when
or whether to effect such transactions, including, without limitation, the price
paid or received per share of Common Stock pursuant to such transactions whether
such transactions are made on any securities exchange or privately. It is the
intent of the Seller and the Purchaser that this Transaction comply with the
requirements of Rule 10b5-1(c) of the Exchange Act and that this Confirmation
shall be interpreted to comply with the requirements of Rule 10b5-1(c)(1)(i)(B)
and the Seller shall take no action that results in the Transaction not so
complying with such requirements.
(c) Notwithstanding anything to the contrary in this Confirmation, the Purchaser
acknowledges and agrees that, on any day, the Seller shall not be obligated to
deliver or receive any shares of Common Stock to or from the Purchaser and the
Purchaser shall not be entitled to receive any shares of Common Stock from the
Seller on such day, to the extent (but only to the extent) that after such
transactions the Seller’s ultimate parent entity would directly or indirectly
beneficially own (as such term is defined for purposes of Section 13(d) of the
Exchange Act) at any time on such day in excess of 8.0% of the outstanding
shares of Common Stock. Any purported receipt or delivery of shares of Common
Stock shall be void and have no effect to the extent (but only to the extent)
that after any receipt or delivery of such shares of Common Stock the Seller’s
ultimate parent entity would directly or indirectly so beneficially own in
excess of 8.0% of the outstanding shares of Common Stock. If, on any day, any
delivery or receipt of shares of Common Stock by the Seller is not effected, in
whole or in part, as a result of this provision, the Seller’s and Purchaser’s
respective obligations to make or accept such receipt or delivery shall not be
extinguished and such receipt or delivery shall be effected over time as
promptly as the Seller determines, in the commercially reasonable determination
of the Seller, that after such receipt or delivery its ultimate parent entity
would not directly or indirectly beneficially own in excess of 8.0% of the
outstanding shares of Common Stock.
Section 4.02. Adjustment of Transaction for Securities Laws.




--------------------------------------------------------------------------------

Exhibit 10.1


(a) Notwithstanding anything to the contrary in Section 4.01(a), if, (x) based
on the advice of counsel, the Seller reasonably determines that on any Trading
Day, the Seller’s trading activity in order to manage a commercially reasonable
economic hedge in respect of the Transaction would not be advisable in respect
of legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by the Seller, but provided that such
policies or procedures are related to legal, regulatory or self-regulatory
issues and are generally applicable in similar situations and applied in a
non-discriminatory manner), or (y) the Seller receives a Block Purchase Notice
pursuant to Section 4.03, then the Seller may extend the Expiration Date, modify
the Valuation Period or otherwise adjust the terms of the Transaction in its
good faith and commercially reasonable discretion to ensure the Seller’s
compliance with such laws and to preserve the fair value of the Transaction. The
Seller shall notify the Purchaser of the exercise of the Seller’s rights
pursuant to this Section 4.02(a) upon such exercise and upon request, shall
provide the Purchaser with a schedule setting forth in reasonable detail the
basis of any adjustment made to the Transaction pursuant to this Section
4.02(a).
(b) The Purchaser agrees that, during the Contract Period, neither the Purchaser
nor any of its affiliates or agents shall make any distribution (as defined in
Regulation M) of Common Stock, or any security for which the Common Stock is a
reference security (as defined in Regulation M), unless the Purchaser has
provided written notice to the Seller of (i) such “restricted period” (as
defined in Regulation M) not later than 4:00 p.m., New York City time, on the
Business Day immediately preceding the first day of the restricted period for
such distribution (such notice, the “Notice of Restricted Period”); and (ii)
written notice (x) of the final date of such restricted period no later than
4:00 p.m., New York City time, on the Business Day immediately following the
completion of the related restricted period or (y) that no such distribution has
occurred or is imminent (such notice, the “Notice of Completion of Restricted
Period”). The Purchaser acknowledges that any such Notice of Restricted Period
may cause the provisions of Section 4.02(a) above to apply. Additionally, the
Purchaser acknowledges and agrees that any notices given under this section must
comply with the standards set forth in Section 5.01(b).
Section 4.03. Purchases of Common Stock by the Purchaser. Without the prior
written consent of the Seller, the Purchaser shall not, and shall cause its
affiliates and affiliated purchasers (each as defined in Rule 10b-18) not to,
directly or indirectly (including, without limitation, by means of a derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any shares of
Common Stock (or equivalent interest, including a unit of beneficial interest in
a trust or limited partnership or a depository share) or any security
convertible into or exchangeable for shares of Common Stock during the Contract
Period. The foregoing shall not limit (i) delivery of shares of Common Stock of
affiliates or affiliated purchasers pursuant to the terms of convertible
securities, warrants, options or other similar securities outstanding as of the
Trade Date, (ii) the Purchaser’s ability (or the ability of any “agent
independent of the issuer” (as defined in Rule 10b-18)), pursuant to any plan
(as defined in Rule 10b-18) of the Purchaser, to re-acquire shares of Common
Stock in connection with any equity transaction related to such plan or to limit
the Purchaser’s ability to withhold shares of Common Stock to cover tax
liabilities associated with such equity transactions or otherwise restrict the
Purchaser’s ability to repurchase shares of Common Stock under privately
negotiated or off-market transactions (including, without limitation, an
agreement relating to employee benefit plans or transactions with any of the
Purchaser’s employees, officers, directors or affiliates), so long as any
re-acquisition, withholding or repurchase does not constitute a “Rule 10b-18
purchase” (as defined in Rule 10b-18), (iii) purchases pursuant to any odd-lot
program conducted by the Purchaser or its affiliates or affiliated purchasers
with regard to shares of Common Stock and (iv) a block purchase (as defined in
Rule 10b-18) that complies with Rule 10b-18, is executed prior to the opening of
the Exchange on such date of purchase through the same broker or dealer used by
Seller in effecting purchases of Common Stock in connection with this
Confirmation and for which an EDG Permitted Contact receives notice (such
notice, a “Block Purchase Notice”) prior to the opening of the Exchange on such
date of purchase. The Purchaser acknowledges and agrees that the receipt of a
Block Purchase Notice by an EDG Permitted Contact shall result in an adjustment
to the terms of the Transaction pursuant to Section 4.02(a) of this
Confirmation.
ARTICLE 5 REPRESENTATIONS, WARRANTIES AND AGREEMENTS
Section 5.01. Repeated Representations, Warranties and Agreements of the
Purchaser. The Purchaser represents and warrants to, and agrees with, the
Seller, on the date hereof and on any date pursuant to which the Purchaser makes
an




--------------------------------------------------------------------------------

Exhibit 10.1


election to deliver Settlement Shares pursuant to Section 3.01, to pay cash in
lieu of Settlement Shares pursuant to Section 3.01(c)(ii) or to receive or
deliver Alternative Termination Delivery Units pursuant to Section 7.03, that:
(a) Disclosure; Compliance with Laws. The reports and other documents filed by
the Purchaser with the SEC pursuant to the Exchange Act when considered as a
whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading. The Purchaser is not in possession of any material nonpublic
information regarding the Purchaser or the Common Stock.
(b) Rule 10b5-1. The Purchaser acknowledges that (i) the Purchaser does not
have, and shall not attempt to exercise, any influence over how, when or whether
to effect purchases of Common Stock by the Seller (or its agent or affiliate) in
connection with this Confirmation and (ii) the Purchaser is entering into the
Agreement and this Confirmation in good faith and not as part of a plan or
scheme to evade compliance with federal securities laws including, without
limitation, Rule 10b-5 promulgated under the Exchange Act. The Purchaser also
acknowledges and agrees that any amendment, modification, waiver or termination
of this Confirmation must be effected in accordance with the requirements for
the amendment or termination of a “plan” as defined in Rule 10b5-1(c) under the
Exchange Act. Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5 under
the Exchange Act, and no amendment, modification or waiver shall be made at any
time at which the Purchaser or any officer or director of the Purchaser is aware
of any material nonpublic information regarding the Purchaser or the Common
Stock.
(c) Nature of Shares Delivered. Any shares of Common Stock or Alternative
Termination Delivery Units delivered to the Seller pursuant to this
Confirmation, when delivered, shall have been duly authorized and shall be duly
and validly issued, fully paid and nonassessable and free of preemptive or
similar rights, and such delivery shall pass title thereto free and clear of any
liens or encumbrances.
(d) No Manipulation. The Purchaser is not entering into this Confirmation to
create actual or apparent trading activity in the Common Stock (or any security
convertible into or exchangeable for Common Stock) or to manipulate the price of
the Common Stock (or any security convertible into or exchangeable for Common
Stock).
(e) Regulation M. The Purchaser is not engaged in, and is not currently
contemplating engaging in, a distribution, as such term is used in Regulation M,
that would preclude purchases by the Purchaser or the Seller of the Common Stock
or cause the Seller to violate any law, rule or regulation with respect to such
purchases.
(f) Board Authorization. The Purchaser is entering into this Transaction in
connection with its share repurchase program, which was approved by its board of
directors and publicly disclosed, solely for the purposes stated in such board
resolution and public disclosure. There is no internal policy of the Purchaser,
whether written or oral, that would prohibit the Purchaser from entering into
any aspect of this Transaction, including, but not limited to, the purchases of
shares of Common Stock to be made pursuant hereto.
(g) Due Authorization and Good Standing. The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Massachusetts. This Confirmation has been duly authorized, executed and
delivered by the Purchaser and (assuming due authorization, execution and
delivery thereof by the Seller) constitutes a valid and legally binding
obligation of the Purchaser, subject, as to enforcement, to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and to general equity principles. The Purchaser
has all corporate power to enter into this Confirmation and to consummate the
transactions contemplated hereby and to purchase the Common Stock and deliver
any Settlement Shares in accordance with the terms hereof.
(h) Certain Transactions. There has not been any public announcement (as defined
in Rule 165(f) under the Securities Act) of any merger, acquisition, or similar
transaction involving a recapitalization relating to the Purchaser that (a) has
not been completed or as to which a vote by the target shareholders has not been
completed and (b) would fall within the scope of Rule 10b-18(a)(13)(iv).




--------------------------------------------------------------------------------

Exhibit 10.1


Section 5.02. Initial Representations, Warranties and Agreements of the
Purchaser. The Purchaser represents and warrants to, and agrees with the Seller,
as of the date hereof, that:
(a) Solvency. The assets of the Purchaser at their fair valuation exceed the
liabilities of the Purchaser, including contingent liabilities; the capital of
the Purchaser is adequate to conduct the business of the Purchaser and the
Purchaser has the ability to pay its debts and obligations as such debts mature
and does not intend to, or does not believe that it will, incur debt beyond its
ability to pay as such debts mature.
(b) Required Filings. The Purchaser has made, and will use its best efforts to
make, all filings required, as determined by the Purchaser in reasonable
reliance on the advice of counsel, to be made by it with the SEC, any securities
exchange or any other regulatory body in the United States with respect to the
Transaction contemplated hereby.
(c) No Conflict. The execution and delivery by the Purchaser of, and the
performance by the Purchaser of its obligations under, this Confirmation and the
consummation of the transactions herein contemplated do not conflict with or
violate (i) any provision of the certificate of incorporation, by-laws or other
constitutive documents of the Purchaser, (ii) any statute or order, rule,
regulation or judgment of any court or governmental agency or body having
jurisdiction over the Purchaser or any of its subsidiaries or any of their
respective assets or (iii) any contractual restriction binding on or affecting
the Purchaser or any of its subsidiaries or any of its assets, except, in the
case of clause (iii) above, where such conflict or violation would not
reasonably be expected to have a material adverse effect on the Purchaser’s or
the Seller’s ability to perform its obligations under the Transaction.
(d) Consents. All governmental and other consents that are required to have been
obtained by the Purchaser with respect to performance, execution and delivery of
this Confirmation have been obtained and are in full force and effect and all
conditions of any such consents have been complied with.
(e) Investment Company Act. The Purchaser is not and, after giving effect to the
transactions contemplated in this Confirmation, will not be required to register
as an “investment company” as such term is defined in the Investment Company Act
of 1940, as amended.
(f) Commodity Exchange Act. The Purchaser is an “eligible contract participant”,
as such term is defined in Section 1a(18) of the Commodity Exchange Act, as
amended.
(g) Suitability. The Purchaser (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least $50 million as of the date hereof.
Section 5.03. Additional Representations, Warranties and Agreements.
(a) Acknowledgement. The Purchaser acknowledges that:
(i) during the term of the Transaction, the Seller and its affiliates may buy or
sell shares of Common Stock or other securities or buy or sell options or
futures contracts or enter into swaps or other derivative securities in order to
establish, adjust or unwind its hedge position with respect to the Transaction;
(ii) the Seller and its affiliates may also be active in the market for the
shares of Common Stock and derivatives linked to the shares of the Common Stock
other than in connection with hedging activities in relation to the Transaction,
including acting as agent or as principal and for its own account or on behalf
of customers;
(iii) the Seller shall make its own good faith and commercially reasonably
determination as to whether, when or in what manner any hedging or market
activities in the Purchaser’s securities shall be conducted and shall do so in a
manner that it deems, in good faith, appropriate to hedge its price and market
risk with respect to the Valuation Number and the 10b-18 VWAPs;




--------------------------------------------------------------------------------

Exhibit 10.1


(iv) any market activities of the Seller and its affiliates with respect to the
Common Stock may affect the market price and volatility of the Common Stock, as
well as the Valuation Number and 10b-18 VWAP, each in a manner that may be
adverse to the Purchaser; and
(v) the Transaction is a derivatives transaction in which it has granted the
Purchaser an option; the Seller may purchase shares for its own account at an
average price that may be greater than, or less than, the price paid by the
Purchaser under the terms of the Transaction.
(b) Non-Reliance. The Purchaser and the Seller represent and warrant to, and
agree with, each other that it has entered into this Transaction solely in
reliance on its own judgment.
Neither party has any fiduciary obligation to the other party relating to this
Transaction. In addition, neither party has held itself out as advising, or has
held out any of its employees or agents as having the authority to advise, the
other party as to whether or not the other party should enter into this
Transaction, any subsequent actions relating to this Transaction or any other
matters relating to this Transaction. Neither party shall have any
responsibility or liability whatsoever in respect of any advice of this nature
given, or views expressed, by it or any such persons to the other party relating
to this Transaction, whether or not such advice is given or such views are
expressed at the request of the other party. The Purchaser has conducted its own
analysis of the legal, accounting, tax and other implications of this
Transaction and consulted such advisors, accountants and counsel as it has
deemed necessary.
Section 5.04. Representations and Warranties of the Seller. The Seller
represents and warrants to the Purchaser that:
(a) Due Authorization. This Confirmation has been duly authorized, executed and
delivered by the Seller and (assuming due authorization, execution and delivery
thereof by the Purchaser) constitutes a valid and legally binding obligation of
the Seller. The Seller has all corporate power to enter into this Confirmation
and to consummate the transactions contemplated hereby and to deliver the Common
Stock in accordance with the terms hereof.
(b) Right to Transfer. The Seller will, at the Initial Settlement Date and on
any other day on which it is required to deliver shares of Common Stock to the
Purchaser hereunder, have the free and unqualified right to transfer the Number
of Shares of Common Stock to be delivered by the Seller pursuant to Sections
2.01 and 3.01 hereof, free and clear of any security interest, mortgage, pledge,
lien, charge, claim, equity or encumbrance of any kind.
(c) Commodity Exchange Act. The Seller is an “eligible contract participant”, as
such term is defined in Section 1a(12) of the Commodity Exchange Act, as
amended.
ARTICLE 6 ADDITIONALCOVENANTS
Section 6.01. Further Assurances. Each party hereby agrees that it shall
cooperate with the other party, and execute and deliver, or use its reasonable
efforts to cause to be executed and delivered, all such other instruments, and
to obtain all consents, approvals or authorizations of any person, and take all
such other actions as may be reasonably requested by the other party from time
to time, consistent with the terms of this Confirmation, in order to effectuate
the purposes of this Confirmation and the Transaction contemplated hereby.
Section 6.02. Purchaser’s Hedging Transactions. The Purchaser hereby agrees with
the Seller that the Purchaser shall not, during the Contract Period, enter into
or alter any corresponding or hedging transaction or position with respect to
the Common Stock (including, without limitation, with respect to any securities
convertible or exchangeable into the Common Stock) and agrees not to alter or
deviate from the terms of this Confirmation.
Section 6.03. No Communications. The Purchaser hereby agrees with the Seller
that the Purchaser shall not, directly or indirectly, communicate any
information relating to the Common Stock or this Transaction (including any
notices required by Section 6.05) to any employee of the Seller, other than as
set forth in the Communications Procedures attached as Annex C hereto.
Section 6.04. Maximum Deliverable Number of Shares of Common Stock.




--------------------------------------------------------------------------------

Exhibit 10.1


(a) Notwithstanding any other provision of this Confirmation, the Purchaser
shall not be required to deliver Settlement Shares, or shares of Common Stock or
other securities comprising the aggregate Alternative Termination Delivery
Units, in excess of the Purchaser Share Cap, in each case except to the extent
that the Purchaser has available at such time authorized but unissued shares of
such Common Stock or other securities not expressly reserved for any other uses
(including, without limitation, shares of Common Stock reserved for issuance
upon the exercise of options or convertible debt). The Purchaser shall not
permit the sum of (i) the Purchaser Share Cap plus (ii) the aggregate number of
shares expressly reserved for any such other uses, in each case whether
expressed as caps or as numbers of shares reserved or otherwise, to exceed at
any time the number of authorized but unissued shares of Common Stock.
(b) Notwithstanding any other provision of this Confirmation, the Seller shall
not be required to deliver Settlement Shares, or shares of Common Stock or other
securities comprising the aggregate Alternative Termination Delivery Units, in
excess of the Seller Share Cap.
Section 6.05. Notice of Certain Transactions. If at any time during the Contract
Period, the Purchaser makes, or expects to be made, or has made, any public
announcement (as defined in Rule 165(f) under the Securities Act) of any merger,
acquisition, or similar transaction involving a recapitalization relating to the
Purchaser (other than any such transaction in which the consideration consists
solely of cash and there is no valuation period, or as to which the completion
of such transaction or the completion of the vote by target shareholders has
occurred, a “Merger Transaction”) as to which the limitations in Rule
10b-18(a)(13)(iv) would apply, then the Purchaser shall (i) notify the Seller
prior to the opening of trading in the Common Stock on any day on which the
Purchaser makes, or expects to be made, or has made any such public
announcement, (ii) notify the Seller promptly following any such announcement
(or, if later, prior to the opening of trading in the Common Stock on the first
day of any Seller Termination Share Payment Period) that such announcement has
been made and (iii) promptly deliver to the Seller following the making of any
such announcement (or, if later, prior to the opening of trading in the Common
Stock on the first day of any Seller Termination Share Payment Period) a
certificate indicating (A) the Purchaser’s average daily Rule 10b-18 purchases
(as defined in Rule 10b-18) during the three full calendar months preceding the
date of such announcement and (B) the Purchaser’s block purchases (as defined in
Rule 10b-18) effected pursuant to paragraph (b)(4) of Rule 10b-18 during the
three full calendar months preceding the date of such announcement. In addition,
the Purchaser shall promptly notify the Seller of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. Accordingly, the Purchaser acknowledges that its actions in
relation to any such announcement or transaction must comply with the standards
set forth in Section 6.03.
Section 6.06. Delivery or Receipt of Cash. For the avoidance of doubt, other
than payment of the Purchase Price by the Purchaser, nothing in this
Confirmation shall be interpreted as requiring the Purchaser to cash settle this
Transaction, except in circumstances where cash settlement is within the
Purchaser’s control (including, without limitation, where the Purchaser elects
to deliver or receive cash, where the Purchaser fails timely to elect to deliver
Settlement Shares or to deliver or receive Alternative Termination Delivery
Units, or where the Purchaser has made Private Placement settlement in
accordance with Annex A unavailable due to the occurrence of events within its
control ) or in those circumstances in which holders of the Common Stock would
also receive cash.
ARTICLE 7 TERMINATION
Section 7.01. Additional Termination Events.
(a) An Additional Termination Event shall occur in respect of which the
Purchaser is the sole Affected Party and this Transaction is the sole Affected
Transaction if, on any day, the Seller determines, in its sole reasonable
judgment, that, after using commercially reasonable efforts to mitigate any of
the following risks, it is unable to establish, re-establish or maintain any
hedging transactions reasonably necessary in the normal course of such party’s
business to hedge the price and market risk of entering into and performing its
obligations under this Transaction, due to market illiquidity, illegality or
lack of availability of hedging transaction market participants.
(b) An Additional Termination Event shall occur in respect of which the
Purchaser is the sole Affected Party and this Transaction is the sole Affected
Transaction if (i) a Share De-listing Event occurs; (ii) a Merger Event occurs;




--------------------------------------------------------------------------------

Exhibit 10.1


(iii) a Nationalization occurs, (iv) a Distribution Termination Event occurs,
(v) a Share Price Event occurs, (vi) a Change in Law occurs or (vii) an event
described in paragraph III of Annex C occurs.
(c) A “Share De-listing Event” means that at any time during the Contract
Period, the Common Stock ceases to be listed, traded or publicly quoted on the
Exchange for any reason (other than a Merger Event, a “De-Listing”) and is not
immediately re-listed, traded or quoted as of the date of such de-listing, on
the New York Stock Exchange, NYSE MKT, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors) (each, a “Successor
Exchange”); provided that it shall not constitute an Additional Termination
Event if the Common Stock is immediately re-listed on a Successor Exchange upon
its De-Listing from the Exchange, and the Successor Exchange shall be deemed to
be the Exchange for all purposes. In addition, in lieu of designating an Early
Termination Date in respect of such event, the Seller shall have the right to
make any commercially reasonable adjustments to the terms of the Transaction
that the Seller determines appropriate in its reasonable good faith judgment to
preserve the fair value of the Transaction.
(d) A “Merger Event” means the public announcement, including any public
announcement as defined in Rule 165(f) of the Securities Act (by the Purchaser
or otherwise, but with respect to (iv) by the Purchaser only) at any time during
the Contract Period of any (i) planned recapitalization, reclassification or
change of the Common Stock that will, if consummated, result in a transfer of
more than 20% of the outstanding shares of Common Stock, (ii) planned
consolidation, amalgamation, merger or similar transaction of the Purchaser with
or into another entity (other than a consolidation, amalgamation or merger in
which the Purchaser will be the continuing entity and which does not result in
any such recapitalization, reclassification or change of more than 20% of such
shares outstanding), (iii) other takeover offer for the shares of Common Stock
that is aimed at resulting in a transfer of more than 20% of such shares of
Common Stock (other than such shares owned or controlled by the offeror), (iv)
intention to solicit or enter into, or to explore strategic alternatives or
other similar undertaking that, if consummated, would result in any of the
foregoing, (v) Merger Transaction (provided that, for purposes of this Section
7.01, the Merger Transaction involves consideration (x) valued in excess of 20%
of the market capitalization of Purchaser measured on the relevant date of
announcement or (y) consisting of a number of shares of Common Stock that
exceeds 20% of the number of outstanding shares of Common Stock on the relevant
date of announcement) or (vi) irrevocable commitment to any of the foregoing.
(e) A “Nationalization” means that all or substantially all of the outstanding
shares of Common Stock or assets of the Purchaser are nationalized, expropriated
or are otherwise required to be transferred to any governmental agency,
authority or entity.
(f) A “Distribution Termination Event” means a declaration by the Purchaser of
any cash, stock or other dividend or distribution on shares of Common Stock,
other than an Extraordinary Cash Dividend (a “Distribution”), that has an
ex-dividend date during the Contract Period, the value of which, together with
all prior declared Distributions that have an ex-dividend date during the same
Reference Period of the Purchaser, exceeds the Cash Distribution Amount
specified in the Pricing Supplement for such Reference Period (it being
understood that a calculation of the Termination Amount in connection with a
Distribution Termination Event shall not give effect to any related
Distribution). For the avoidance of doubt, the Transaction will not be adjusted
for dividends.
(g) A “Share Price Event” means that the 10b-18 VWAP is below the Threshold
Price for two consecutive Trading Days. Notwithstanding anything to the contrary
in Section 6 of the Agreement, if a Share Price Event occurs, then an Additional
Termination Event will automatically occur without any notice or action by
Seller or Purchaser and the Trading Day that the 10b-18 VWAP is below the
Threshold Price will be the “Early Termination Date” for purposes of the
Agreement.
(h) A “Change in Law” means that (A) due to the adoption of or any change in any
applicable law or regulation (including, without limitation, any tax law), or
(B) due to the promulgation of or change in, or public announcement of, the
formal or informal interpretation by any court, tribunal or regulatory authority
with competent jurisdiction of any applicable law or regulation (including any
action taken by a taxing authority), a party determines in good faith that (X)
it has become illegal to hold, acquire or dispose of hedge positions (including
Common Stock) in connection with the Transaction in the manner contemplated by
the Seller on the Trade Date, or (Y) it will incur a materially increased cost
in performing its obligations hereunder (including, without limitation, due to
any increase in tax liability,




--------------------------------------------------------------------------------

Exhibit 10.1


decrease in tax benefits or other adverse effect on its tax position); provided
that any determination as to whether (1) the adoption of or any change in any
applicable law or regulation (including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute) or (2) the promulgation of or any
change in the interpretation by any court, tribunal or regulatory authority with
competent jurisdiction of any applicable law or regulation (including any action
taken by a taxing authority), in each case, constitutes a “Change in Law” shall
be made without regard to Section 739 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date; provided further, that Seller shall not terminate the Transaction for a
Change in Law referred to in clause (Y) above except to the extent it is
exercising its right to terminate transactions as a result of such clause (Y)
with respect to other similarly situated counterparties in respect of similar
transactions, where “similar transactions” shall mean other accelerated stock
buyback transactions with issuer counterparties that are affected by the same
Change in Law that experience a similar degree of increased costs due to such
Change in Law.
Section 7.02. Consequences of Additional Termination Events.
(a) In the event of the occurrence or effective designation of an Early
Termination Date under the Agreement, cash settlement, as set forth in Section
7.02(b), shall apply unless (i) the Purchaser elects (which election shall be
binding), in lieu of payment or receipt, as applicable, of the amount payable in
respect of this Transaction pursuant to Section 6(d)(ii) of the Agreement (the
“Termination Amount”), to deliver or to receive Alternative Termination Delivery
Units pursuant to Section 7.03, and (ii) notifies the Seller of such election by
delivery of written notice to the Seller on the Business Day immediately
following the Purchaser’s receipt of a notice (as required by Section 6(d) of
the Agreement following the designation of an Early Termination Date in respect
of this Transaction) setting forth the amounts payable by the Purchaser or by
the Seller with respect to such Early Termination Date (the date of such
delivery, the “Default Notice Day”); provided that the Purchaser shall not have
the right to elect the delivery or receipt of the Alternative Termination
Delivery Units pursuant to Section 7.03 if:
(i) the representations and warranties made by the Purchaser to the Seller in
Section 5.01 are not true and correct in all material respects as of the date
the Purchaser makes such election, as if made on such date, or
(ii) in the event that the Termination Amount is payable by the Purchaser to the
Seller, (A) the Purchaser has taken any action that would make unavailable (x)
the exemption set forth in Section 4(a)(2) of the Securities Act, for the sale
of any Alternative Termination Delivery Units by the Purchaser to the Seller or
(y) an exemption from the registration requirements of the Securities Act
reasonably acceptable to the Seller for resales of Alternative Termination
Delivery Units by the Seller, and (B) such Early Termination Date is in respect
of an Event of Default which is within Purchaser’s control (including, without
limitation, failure to execute a Private Placement Agreement or otherwise comply
with the requirements applicable to Purchaser set forth in Annex A hereto).
For the avoidance of doubt, upon the Purchaser’s making an election to deliver
Alternative Termination Delivery Units pursuant to this Section 7.02(a), the
Purchaser shall be deemed to make the representations and warranties in Section
5.01 hereof as if made on the date of the Purchaser’s election. Notwithstanding
the foregoing, at any time prior to the time the Seller (or any affiliate of the
Seller) has contracted to resell the property to be delivered upon alternative
termination settlement, the Purchaser may deliver in lieu of such property an
amount in cash equal to the Termination Amount in the manner set forth in
Section 6(d) of the Agreement.
(b) If cash settlement applies in respect of an Early Termination Date, Section
6 of the Agreement shall apply.
(c) The parties acknowledge and agree that in calculating the Termination
Amount, the Seller may (but need not) determine such amount based on (i)
expected losses and/or gains assuming a commercially reasonable (including,
without limitation, with regard to reasonable legal and regulatory guidelines)
risk bid were used to determine loss and/or gains or (ii) the price at which one
or more market participants would offer to sell to the Seller a block of shares
of Common Stock equal in number to the Seller’s hedge position in relation to
the Transaction.




--------------------------------------------------------------------------------

Exhibit 10.1


Section 7.03. Alternative Termination Settlement.
(a) Subject to Section 7.02(a), if the Termination Amount shall be payable by
the Purchaser to the Seller and the Purchaser elects to deliver the Alternative
Termination Delivery Units to the Seller, the Purchaser shall, as soon as
directed by the Seller after the Default Notice Day (such date, the “Termination
Settlement Date”), deliver to the Seller a number of Alternative Termination
Delivery Units equal to the quotient of (A) the Termination Amount divided by
(B) the Termination Price.
(b) Subject to Section 7.02(a), if the Termination Amount shall be payable by
the Seller to the Purchaser and the Purchaser elects to receive the Alternative
Termination Delivery Units from the Seller, (i) the Seller shall, beginning on
the first Trading Day following the Default Notice Day and ending when the
Seller shall have satisfied its obligations under this clause (the “Seller
Termination Share Purchase Period”), purchase (subject to the provisions of
Section 4.01 and Section 4.02 hereof) a number of Alternative Termination
Delivery Units with an aggregate purchase price equal to the Termination Amount;
and (ii) the Seller shall deliver such Alternative Termination Delivery Units to
the Purchaser on the settlement dates relating to such purchases.
Section 7.04. Notice of Default. If an Event of Default occurs in respect of the
Purchaser, the Purchaser will, promptly upon becoming aware of it, notify the
Seller specifying the nature of such Event of Default.
ARTICLE 8 ADJUSTMENTS
Section 8.01. Cash Dividends. (a) If the Purchaser declares any Extraordinary
Cash Dividend that has an ex-dividend date during the Contract Period, then
prior to or on the date on which such Extraordinary Cash Dividend is paid by the
Purchaser to holders of record, the Purchaser shall pay to the Seller an amount
in cash equal to the product of (i) the amount of such Extraordinary Cash
Dividend and (ii) the theoretical short delta number of shares as of the opening
of business on the related ex-dividend date, as determined by the Calculation
Agent, required for the Seller to hedge its exposure to the Transaction.
(b) [reserved]
Section 8.02. Other Dilution Adjustments. If (x) any corporate event occurs
having a dilutive or concentrative effect on the theoretical value of the Common
Stock (other than any cash dividend but including, without limitation, a
spin-off, a stock split, reorganization, rights offering or recapitalization),
or (y) as a result of the definition of Trading Day (whether because of a
suspension of transactions pursuant to Section 4.02 or otherwise), any day that
would otherwise be a Trading Day during the Contract Period is not a Trading Day
or on such Trading Day, pursuant to Section 4.02, the Seller effects
transactions with respect to shares of Common Stock at a volume lower than
originally anticipated (as determined in a commercially reasonable manner by the
Seller) and in order to maintain or unwind a commercially reasonable hedge
position with respect to this Transaction (such day, a “Disrupted Day”), or (z)
as a result of market conditions, the Seller incurs additional costs in
connection with maintaining a commercially reasonable hedge position with
respect to this Transaction resulting from the insufficient availability of
stock lenders willing and able to lend shares of Common Stock with a borrow cost
not significantly greater than the cost as of the date hereof and otherwise on
terms consistent with those as of the date hereof, then in any such case, the
Calculation Agent shall make corresponding adjustments with respect to any
variable relevant to the terms of the Transaction, as the Calculation Agent
determines appropriate in its commercially reasonable discretion to preserve the
fair value of the Transaction, and shall determine the effective date of such
adjustment and shall notify the Purchaser and the Seller of such adjustment, and
shall provide, upon request, a schedule setting forth in reasonable detail the
basis of such adjustment. Without limiting the generality of the foregoing, to
the extent a Disrupted Day occurs on any day in the Contract Period, the
Calculation Agent may, in its good faith and commercially reasonable discretion,
postpone the Expiration Date (and the First Acceleration Date, if such Disrupted
Day occurs before the scheduled First Acceleration Date), and the Calculation
Agent shall determine whether (i) such Disrupted Day is a Disrupted Day in full,
in which case the 10b-18 VWAP for such Disrupted Day shall not be included for
purposes of determining the Valuation Number for any Tranche, or (ii) such
Disrupted Day is a Disrupted Day only in part, in which case the 10b18 VWAP for
such Disrupted Day shall be determined by the Calculation Agent based on Rule
10b-18 eligible transactions in the Common Stock on such Disrupted Day taking
into account the nature and duration of the relevant event, and the weighting of
the 10b-18 VWAP for the relevant Observation




--------------------------------------------------------------------------------

Exhibit 10.1


Days for such Tranche shall be adjusted in a commercially reasonable manner by
the Calculation Agent for purposes of determining the Valuation Number for such
Tranche, with such adjustments based on, among other factors, the duration of
the event and the volume, historical trading patterns and price of the Common
Stock. For the avoidance of doubt, any time the Calculation Agent or the Seller
is called upon to make an adjustment, such adjustment will take into account the
effect of an event assuming that the Seller maintains a commercially reasonable
hedge position.
ARTICLE 9 MISCELLANEOUS
Section 9.01. Successors and Assigns. All covenants and agreements in this
Confirmation made by or on behalf of either of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto whether so expressed or not.
Section 9.02. Purchaser Indemnification. The Purchaser (the “Indemnifying
Party”) agrees to indemnify and hold harmless the Seller and its officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses, claims,
damages and liabilities, joint or several (collectively, “Obligations”)
resulting from a breach by the Purchaser of this Confirmation or any claim,
litigation, investigation or proceeding relating directly thereto, and to
reimburse, each such Indemnified Person for any reasonable legal or other
expenses incurred in connection with investigating, preparation for, providing
evidence for or defending any of the foregoing, provided, however, that the
Indemnifying Party shall not have any liability to any Indemnified Person to the
extent that such Obligations result from the gross negligence, willful
misconduct, bad faith, violation of law by such Indemnified Person or breach of
this Agreement by such Indemnified Person (and in such case, such Indemnified
Person shall promptly return to the Indemnifying Party any amounts previously
expended by the Indemnifying Party hereunder) or (ii) are trading losses
incurred by the Seller as part of its purchases or sales of shares of Common
Stock pursuant to this Confirmation (unless and, to the extent that, the losses
are directly related to a breach by the Purchaser of an agreement, term or
covenant herein).
Section 9.03. Assignment and Transfer. Notwithstanding anything to the contrary
in the Agreement, the Seller may assign, transfer and set over all rights, title
and interest, powers, privileges and remedies of the Seller under the
Transaction, in whole or in part, to an affiliate of the Seller whose
obligations are guaranteed by HSBC Bank USA, National Association , without the
consent of the Purchaser.
Section 9.04. Calculation Agent. Whenever the Calculation Agent is required to
act or to exercise judgment in any way with respect to this Transaction, it will
do so in good faith and in a commercially reasonable manner. Upon written
request by either party, the Calculation Agent shall promptly provide a written
explanation of any calculation or adjustment made by it including, where
applicable, a description of the methodology and the basis for such calculation
or adjustment in reasonable detail, it being understood that the Calculation
Agent shall not be obligated to disclose any (i) any proprietary models or
positions and (ii) any information to the extent it would be in violation of any
applicable law, regulation, or contractual obligation.
Section 9.05. Non-confidentiality. The Seller and the Purchaser hereby
acknowledge and agree that, subject to Section 6.03, each is authorized to
disclose the tax treatment and tax structure of this Confirmation and the
transactions contemplated hereby to any and all persons, without limitation of
any kind, and there are no express or implied agreements, arrangements or
understandings to the contrary.
Section 9.06. Unenforceability and Invalidity. To the extent permitted by law,
the unenforceability or invalidity of any provision or provisions of this
Confirmation shall not render any other provision or provisions herein contained
unenforceable or invalid.
Section 9.07. Securities Contract. The parties hereto agree and acknowledge as
of the date hereof that (i) the Seller is a “financial institution” within the
meaning of Section 101(22) of Title 11 of the United States Code (the
“Bankruptcy Code”) and (ii) this Confirmation is a “securities contract,” as
such term is defined in Section 741(7) of the Bankruptcy Code, entitled to the
protection of Sections 362(b)(6) and 555 of the Bankruptcy Code.




--------------------------------------------------------------------------------

Exhibit 10.1


Section 9.08. No Collateral, Netting or Setoff. Notwithstanding any provision of
the Agreement, or any other agreement between the parties, to the contrary, the
obligations of the Purchaser hereunder are not secured by any collateral.
Obligations under this Transaction shall not be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against any other obligations
of the parties, whether arising under the Agreement, this Confirmation, under
any other agreement between the parties hereto, by operation of law or
otherwise, and no other obligations of the parties shall be netted, recouped or
set off (including pursuant to Section 6 of the Agreement) against obligations
under this Transaction, whether arising under the Agreement, this Confirmation,
under any other agreement between the parties hereto, by operation of law or
otherwise, and each party hereby waives any such right of setoff, netting or
recoupment.
Section 9.09. Equity Rights. The Seller acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of holders of Common Stock in the
event of the Purchaser’s bankruptcy.
Section 9.10. Designation by HSBC. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing HSBC to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty, HSBC
(the “Designator”) may designate any of its affiliates (the “Designee”) to
deliver or take delivery, as the case may be, and otherwise perform its
obligations to deliver, if any, or take delivery of, as the case may be, any
such Share or other securities in respect of the Transaction, and the Designee
may assume such obligations, if any. Such designation shall not relieve the
Designator of any of its obligations, if any, hereunder. Notwithstanding the
previous sentence, if the Designee shall have performed the obligations, if any,
of the Designator hereunder, then the Designator shall be discharged of its
obligations, if any, to Counterparty to the extent of such performance.
Section 9.11. Submission to Jurisdiction. Section 13(b) of the Agreement is
hereby deleted in its entirety and replaced by the following:
“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Agreement
and/or the Transaction, or for recognition and enforcement of any judgment in
respect thereof, (each, “Proceedings”) to the exclusive jurisdiction of the
Supreme Court of the State of New York, sitting in New York Country, the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in the Confirmation or this Agreement
precludes either party from bringing Proceedings in any other jurisdiction if
(A) the courts of the State of New York or the United States of America for the
Southern District of New York lack jurisdiction over the parties or the subject
matter of the Proceedings or declines to accept the Proceedings on the grounds
of lacking such jurisdiction; (B) the Proceedings are commenced by a party for
the purpose of enforcing against the other party’s property, assets or estate
any decision or judgment rendered by any court in which Proceedings may be
brought as provided hereunder; (C) the Proceedings are commenced to appeal any
such court’s decision or judgment to any higher court with competent appellate
jurisdiction over that court’s decisions or judgments if that higher court is
located outside the State of New York or Borough of Manhattan, such as a federal
court of appeals or the U.S. Supreme Court; or (D) any suit, action or
proceeding has been commenced in another jurisdiction by or against the other
party or against its property, assets or estate and, in order to exercise or
protect its rights, interests or remedies under this Agreement, the
Confirmation, the party (1) joints, files a claim, or takes any other action, in
any such suit, action or proceeding or (2) otherwise commences any Proceeding in
that other jurisdiction as the result of that other suit, action or proceeding
having commenced in that other jurisdiction.”
Section 9.12. Waiver of Trial by Jury. EACH OF THE SELLER AND THE PURCHASER
HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THE AGREEMENT, THIS CONFIRMATION AND
THE TRANSACTION OR THE ACTIONS OF THE SELLER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.




--------------------------------------------------------------------------------

Exhibit 10.1


Section 9.13. Notices. Unless otherwise specified herein, any notice, the
delivery of which is expressly provided for in this Confirmation, may be made by
telephone, to be confirmed in writing to the address below. Changes to the
information below must be made in writing.
(a) If to the Purchaser:
PAREXEL International
Herman Heijermansweg 20 1077 WL
Amsterdam, Netherlands
ATTENTION: Peter Rietman Treasurer
Phone: 011-31 20 5721-101
Fax: 011-31-20-5721-109
With a copy to:
PAREXEL International Corporation
195 West Street Waltham, MA 02451
Attention: Douglas Batt Title: General Counsel
Phone: 781434-4158
Fax: 781-434-5033
(b) If to the Seller:
HSBC Bank USA, National Association,
452 Fifth Avenue,
New York, NY 1001
Attention:    Jeff Nicklas
Phone:        212-525-3154
Fax:        646-366-3664




--------------------------------------------------------------------------------

Exhibit 10.1


Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing by signing this
Supplemental Confirmation and immediately returning an executed copy to HSBC.


Yours sincerely,
HSBC BANK USA, NATIONAL ASSOCIATION


By: /s/ Rudina McClinchy            
Name: Rudina McClinchy


Agreed and Accepted By:
PAREXEL INTERNATIONAL CORPORATION


By: /s/ Peter Rietman        
Name: Peter Rietman
Title: Treasurer


